 

 

 

 

 

 

 

 

 

US. "EY LED. ALY.
UNITED STATES DISTRICT COURT DEC 06 2019
NORTHERN DISTRICT OF NEW YORK
AT O'CLOCK
United States of America, John M. Gornurad, Clerk - Utica
Plaintiff,
Vv. Civil Action No. 19-CV-535 (DNH/TWD)

Any and all funds located in NBT Bank
Account XXXXX7422, VL: $10,761.86 inthe | DEFAULT JUDGMENT AND ORDER
name of Charles Donlon and Beth Donlon, OF FORFEITURE

 

Defendant.

Upon consideration of the United States’ Motion for Default Judgment and Order of
Forfeiture pursuant to Rule 55(b)(2) of the Federal Rules of Civil Procedure and General Order
#15 of this Court, it is hereby ORDERED that the Motion be and it hereby is GRANTED, and it

is further

ORDERED that Judgment of Default be entered against the defendant bank account, and
it is further

ORDERED that the defendant bank account is hereby forfeited to the United States, and it
is further

ORDERED that any claims to the defendant bank account are hereby forever barred.

IT IS SO ORDERED.

 

December b. 2019 f
Hon. Davidf/N. Hurd 7
United Stafes District@ydge
